Dear Dr. Robichaux:
In your opinion request dated March 18, 1997, you ask whether the assistant secretary of the Louisiana Department of Wildlife and Fisheries (Department) may require that all correspondence prepared by members of the Department be approved by the assistant secretary prior to forwarding. The memorandum issued by Assistant Secretary Johnnie Tarver mandating this policy, in pertinent part, reads:
      From this date forward, all correspondence prepared by you sent to non-departmental entities as a representative of this department especially to elected officials including State Legislators, U.S. Congressmen from Office of Wildlife personnel shall be reviewed and approved by the Assistant Secretary prior to forwarding or mailing.
This intradepartmental edict is not prohibited by state statute or jurisprudence. Therefore, it is the opinion of this office that state department heads may institute a policy requiring prior review and approval of external correspondence from their offices.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb